EXHIBIT 10.3

 

Construction and Term Loan NOTE

$5,000,000Fargo, North Dakota

March 13, 2018

FOR VALUE RECEIVED, the undersigned, ABE SOUTH DAKOTA, LLC, a Delaware limited
liability company (“Borrower”), hereby promises to pay to the order of AgCountry
Farm Credit Services, PCA (together with any subsequent holder hereof, “Lender”)
or its successors and assigns, at Post Office Box 6020, 1900 44th Street South,
Fargo, North Dakota 58108, (a) on the Construction and Term Loan Maturity Date
(as defined in the Master Credit Agreement among Borrower and Lender, dated
December 29, 2015, and the Fourth Supplement to the Master Credit Agreement
(Construction and Term Loan Facility) between Borrower and Lender dated the same
date (as the same may be amended, restated, supplemented or otherwise modified
from time to time), collectively known as the “Credit Agreement”), the principal
sum of Five Million and No/100 Dollars ($5,000,000.00) or so much of the unpaid
principal amount of the Construction and Term Loan (as defined in the Credit
Agreement) as has advanced by Lender to Borrower pursuant to the Credit
Agreement, and (b) on each date specified in the Credit Agreement prior to the
Construction and Term Loan Maturity Date, the principal amount of the
Construction and Term Loan payable to Lender on such date as specified therein,
in lawful money of the United States of America in immediately available funds,
and to pay interest on the unpaid principal amount thereof from time to time
outstanding, in like funds, at said office, at the rate or rates per annum and
payable on such dates as provided in the Credit Agreement.  Borrower also
promises to pay Default Interest (as defined in the Credit Agreement), on
demand, on the terms and conditions set forth in the Credit Agreement.  In
addition, should legal action or an attorney-at-law be utilized to collect any
amount due hereunder, Borrower further promises to pay all costs of collection,
including the reasonable attorneys’ fees of Lender.

All borrowings evidenced by this Construction and Term Loan Note and all
payments and prepayments of the principal hereof and the date thereof shall be
recorded by Lender in its internal records; provided, that the failure of Lender
to make such a notation or any error in such notation will not affect the
obligations of Borrower to make the payments of principal and interest in
accordance with the terms of this Construction and Term Loan Note and the Credit
Agreement.

This Construction and Term Loan Note is issued in connection with, and is
entitled to the benefits of, the Credit Agreement which, among other things,
contains provisions for the acceleration of the maturity hereof upon the
happening of certain events, all upon the terms and conditions therein
specified.

THIS CONSTRUCTION AND TERM LOAN NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NORTH DAKOTA AND ANY APPLICABLE LAWS OF THE
UNITED STATES OF AMERICA.

ABE SOUTH DAKOTA, LLC

 

By:/s/ Richard R. Peterson

Name:  Richard R. Peterson

Title:    President and Chief Executive Officer

 